Per Curiam :
The plaintiff has been required by an order of the Special Term to accept an answer of the defendant verified by one of its directors.
The defendant is a domestic corporation. By virtue of the Code of Civil Procedure (§ 525) the verification of a pleading of a domestic corporation must be made by one of its officers. The sole *563question here for determination is whether a director is such an officer as is contemplated by this section.
In Bigelow v. Whitehall Manufacturing Co. (1 City Ct. Rep. 138) Judge McAdam held that a director was an officer of a corporation within the meaning of this provision. This decision was made in 1819. As far as we have been able to ascertain the decision has never been questioned, and has been accepted by the profession as a correct interpretation of the word “ officer,” as thus used in the statute. (1 Rumsey Pr. [2d ed.] 340.)
A director has frequently been referred to in the decisions of the court as an officer of a corporation, and the statutes themselves •sometimes refer to directors as such officers. Whatever might be .our views were the question an original one, inasmuch as for over twenty years the accepted interpretation of the statute has authorized a director to verify the pleading of a corporation, we thinkthat it would be unwise now to hold otherwise.
The order should, therefore, be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten .dollars costs and disbursements.